UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 16-7413


UHURU’ SEKOU OBATAIYE-ALLAH,

                   Plaintiff – Appellant,

             and

DENIS RIVERA,

                   Plaintiff,

             v.

HAROLD CLARKE, Current Director of the VDOC; DAVID ROBINSON, Chief
of Operations of the VDOC; G. K. WASHINGTON, Current Western Regional
Operations Chief/Administration of VDOC; RANDALL MATHENA; E. R.
BARKSDALE; GREGORY HOLLOWAY, Wallens Ridge State Prison;
EXTERNAL REVIEW TEAM, VDOC Review Team; DUAL TREATMENT
TEAM;      UNIT     MANAGEMENT       TEAM,   Multi-disciplinary Team;
MALCOLM E. TAYLOR; HAMILTON,

                   Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:15-cv-00230-JPJ-RSB)


Submitted: April 25, 2017                                      Decided: May 4, 2017


Before GREGORY, Chief Judge, and WILKINSON and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Uhuru’ Sekou Obataiye-Allah, Appellant Pro Se. Margaret Hoehl O’Shea, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Uhuru’ Sekou Obataiye-Allah appeals the district court’s order denying relief on

his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Obataiye-Allah v. Clarke, No. 7:15-cv-00230-JPJ-RSB (W.D. Va. Sept. 28, 2016). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          3